 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER DICKSON,                             Case No. 1:17-cv-00294-DAD-BAM (PC)
12                       Plaintiff,                    ORDER REGARDING PLAINTIFF’S
                                                       MOTION TO COMPEL, AND DIRECTING
13           v.                                        THE PARTIES TO MEET AND CONFER
14    GOMEZ, et al.,                                   (ECF No. 70)
15                       Defendants.
16

17          Plaintiff Christopher Dickson (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

19   against Defendants Gomez, Rios, and Martinez for excessive force and against Defendants

20   Duncan and Esparza for violations of Plaintiff’s due process rights.

21          On May 21, 2021, Plaintiff filed a motion for an order compelling discovery. (ECF No.

22   70.)

23          Under this Court’s discovery and scheduling order, the parties are relieved of the

24   requirement in Federal Rules of Civil Procedure 26 and 37, and Local Rule 251, to attempt to

25   confer in good faith to resolve a discovery dispute prior to filing any motion to compel.

26   Voluntary compliance is encouraged, but not required. The Court’s order further provides that

27   the meet and confer requirement may be reimposed in any case that the Court deems it

28   appropriate. (ECF No. 36.)
                                                       1
 1           Upon review of the motion to compel referenced above, the Court finds it appropriate to

 2   require the parties to engage in a meet and confer conference regarding their discovery dispute.

 3   Defense counsel is directed to contact Plaintiff by telephone, or to set-up an in-person meeting,

 4   regarding the parties’ discovery dispute within twenty-one (21) days of the date of this order.

 5   Briefing on the motion to compel is stayed during the meet and confer process, and the opposing

 6   party is relieved of their obligation to respond to the motion until further order of the Court.

 7           In conducting the meet and confer conference, the parties are reminded that they are

 8   required to act in good faith during the course of discovery. Complete, accurate, and truthful

 9   discovery responses are required. False or incomplete responses violate the Federal Rules of

10   Civil Procedure and subject an offending party and/or counsel to sanctions. Boilerplate

11   objections will not be tolerated and will be summarily overruled. Privileges are narrowly

12   construed and are generally disfavored. Information not properly disclosed may be excluded

13   from use at a hearing, motion, or trial.

14           Within seven (7) days of the parties’ conference, defense counsel shall file a Joint

15   Statement regarding the meet and confer conference. All parties shall participate in the

16   preparation of the Joint Statement, and must sign the Joint Statement. Electronic signatures are

17   acceptable; a wet signature is not required.

18           The Joint Statement shall set forth the following:

19           (a) a statement that the parties met and conferred in good faith regarding the dispute, by

20   phone or in-person, including the date(s) of the conference(s);
21           (b) a statement explaining whether the motion to compel was resolved in full or in part

22   through the meet and confer process; and

23           (c) if any issues from the motion remain unresolved, a statement referring the court to

24   each specific discovery request that is still at issue.

25           Upon review of the Joint Statement, the Court shall issue a further order regarding the

26   motion to compel. No additional filings may be made regarding the motion to compel unless and
27   until ordered by the Court.

28   ///
                                                          2
 1        Accordingly, IT IS HEREBY ORDERED that:

 2     1. The parties are ordered to meet and confer regarding Plaintiff’s motion to compel, (ECF

 3        No. 70), as outlined above;

 4     2. Defendants are relieved of the obligation to respond to the motion to compel until further

 5        order of the Court;

 6     3. Within thirty (30) days of the date of service of this order, a Joint Statement shall be filed

 7        in this matter as outlined above; and

 8     4. The parties are warned that the failure to meet and confer in good faith as set forth

 9        in this order, or to comply with any of its terms, will result in the imposition of

10        sanctions, which may include dismissal of the action.

11
     IT IS SO ORDERED.
12

13     Dated:    May 24, 2021                                /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
